      Case: 3:20-cv-00328-TMR Doc #: 26 Filed: 12/02/20 Page: 1 of 1 PAGEID #: 128




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 BANNER LIFE INSURANCE                            )
 COMPANY,                                         )
                                                  )
          Plaintiff,                              )         Case No. 3:20-cv-00328-TMR
                                                  )
 v.                                               )         Judge Thomas M. Rose
                                                  )
 GINA M. TOM, et al.,                             )
                                                  )
          Defendants.                             )

                                             ORDER

         Before the Court is Plaintiff Banner Life Insurance Company’s (“Banner”) Motion for

Leave to Deposit its Admitted Liability (the “Motion”) seeking leave to deposit into the Court

Registry insurance policy proceeds pursuant to Banner’s Complaint for Interpleader and 28 U.S.C.

§ 1335, Fed. R. Civ. P. 67 and S.D. Ohio Loc. R. 77.2.

         It is hereby ORDERED and ADJUDGED that the Motion is GRANTED as follows:

         1.     In accordance with 28 U.S.C. § 1335, Fed. R. Civ. P. 67 and S.D. Ohio Loc. R.

77.2, Banner is granted leave to deposit $39,259.00, plus any applicable interest thereon, into the

Registry of the Court.

         2.     Banner shall serve the Clerk of Court a copy of this order permitting the deposit.

The Clerk of the Court shall provide instructions to Banner to ensure proper deposit and credit to

the Court Registry, and shall retain the funds pending ultimate disposition by order of this Court

in the above-styled action.

         ORDERED this 2nd day of December 2020.

                                                      *s/Thomas M. Rose

                                                      UNITED STATES DISTRICT JUDGE
